Opinión concurrente y disidente emitida por el
Juez Asociado Señor Hernández Denton.
Por entender que actuó correctamente el foro de instancia al excluir los testimonios sobre la conducta anterior de la víctima bajo los efectos del alcohol y de la marihuana, concurro con la opinión mayoritaria. Sin embargo, disiento de la conclusión de que procedía que se le permitiese al acusado traer prueba de que la víctima comúnmente portaba un arma de fuego y que la exclusión constituye un error perjudicial y sustancial que amerita la revo-cación de la sentencia apelada.
El apelante, Modesto Martínez Solís, fue acusado por los delitos de asesinato en primer grado y tentativa de asesinato. El Jurado lo encontró culpable del delito de homicidio y lo absolvió del delito de tentativa de asesinato. Inconforme, apela ante este Foro y señala, en síntesis, que erró el tribunal de instancia al excluir prueba de actos específicos de la víctima tendentes a *164demostrar que actuó en legítima defensa. La única controversia que debemos resolver es si esta prueba era admisible.
í — I
El 18 de mayo de 1986 Martínez Solís mató de tres (3) disparos a Carlos Miguel Cruz Delgado en el negocio “La Loma del Viento” localizado en el municipio de Yabucoa. El día del juicio su abogado trató de presentar prueba sobre actos específicos de la víctima para llevar al ánimo del Jurado que él fue el primer agresor y que Martínez Solís actuó en legítima defensa. Para determinar si erró o no el tribunal sentenciador es preciso examinar brevemente la prueba excluida.
El testigo de defensa José Antonio Gómez Meléndez declaró en ausencia del Jurado que el día de los hechos y horas antes de llegar a “La Loma del Viento” había visto a la víctima fumar un cigarrillo de marihuana en el negocio “La Roca” localizado también en el municipio de Yabucoa. El tribunal excluyó este testimonio. E.N.E, págs. 46-48.
Luego de este testimonio, declararon los testigos Carlos Alberto Torres (E.N.E, págs. 52-54); Carmen Lydia Meléndez, concubina del apelante (E.N.E, págs. 52-62), y el apelante Modesto Martínez Solís (E.N.E, págs. 63-70). De la Exposición Narrativa de la Prueba se desprende que no se excluyó ninguna parte del testimonio de estos testigos.
El próximo testigo de la defensa fue Carlos Medina. Este declaró en ausencia del Jurado que en una ocasión, un (1) año y cuatro (4) meses antes de la fecha en que declaraba, había visto a la víctima tener una discusión con un hombre que le había echado el brazo por la espalda a su esposa. E.N.E, pág. 71. El tribunal de instancia excluyó esta parte del testimonio.
Por su parte, el testigo William Rivas Malavé declaró en ausencia del Jurado que conocía a la víctima hacía ocho (8) años. Rivas Malavé declaró que la víctima había ido a su casa en dos (2) ocasiones a comprar balas para su revólver calibre 38. De la Exposición Narrativa de la Prueba no surge en qué fecha fue que *165la víctima visitó al testigo a efectuar esa transacción. El testigo también declaró que cuando se enteró de la muerte de la víctima en una conversación que sostuvo con la concubina de Martínez Solís le comentó que “milagrosamente el occiso no había sacado el revólver; que él le había ido a comprar balas; que él había visto el arma y que siempre la portaba encima porque él siempre que lo veía cuando iba a buscar la guagua, notaba que tenía el arma en una vaqueta en la pierna izquierda”. E.N.E, pág. 74. El tribunal de instancia excluyó esta parte del testimonio. Tampoco se admitie-ron unas declaraciones juradas de los testigos Alberto Sánchez Ortiz y Enrique Santana ofrecidas por la defensa.
HH
Al evaluar la controversia de autos partimos de la premisa que la Regla 20(A) de Evidencia, 32 L.ER.A. Ap. es una regla de exclusión fundamentada en el poco valor probatorio que tiene una evidencia de carácter frente a la probabilidad de un efecto perjudicial indebido. Con excepción de las situaciones específicas dispuestas en la regla, se decidió excluir prueba circunstancial de carácter, cuando lo que se intenta es que el juzgador infiera de la misma cierta conducta que se pretende demostrar. E.L. Chiesa, Práctica Procesal Puertorriqueña: Evidencia, San Juan, Pubs. J.T.S., 1984, Vol. I, págs. 68-73.
A modo de excepción, la Regla 20(A)(3) de Evidencia, 32 L.ER.A. Ap. W, permite a la defensa presentar prueba del carácter de la víctima para demostrar que el día de los hechos éste actuó en conformidad con su carácter. En los casos en que, como en el de autos, se trata de probar que el acusado actuó en legítima defensa, se permite el uso de esta regla para demostrar que la víctima actuó en conformidad con su carácter violento o penden-ciero y así inferir que el acusado actuó en su legítima defensa.
Pero “[u]na vez la defensa hace uso de la Regla 20(A)(3), el ministerio público, bajo la Regla 20(A)(4), puede presentar evi-dencia de carácter de la víctima que desmienta el alegado carácter presentado por la defensa. También puede, en el contrainterro-*166gatorio pertinente, hacer referencia a actos específicos de la víctima que nieguen el alegado carácter. ... La situación es, pues, análoga a la de las reglas 20(A)(1) y 20(A)(2)”. E.L. Chiesa, Evidencia de carácter y de conducta específica bajo las Reglas de Evidencia de 1979, XV Rev. Jur. U.I.A. 45, 53 (1980).
A su vez, la Regla 20(C) de Evidencia, 32 L.ER.A. Ap. IV dispone que en los casos en que evidencia de carácter sea admisible, se presentará mediante testimonio de reputación o en forma de opinión. Por esta razón, cuando al amparo de la Regla 20(A)(3) de Evidencia, 32 L.ER.A. Ap. IV un acusado pretende presentar evidencia sobre el carácter de la víctima o un rasgo de éste para probar que la víctima actuó en conformidad con su carácter, el único método de prueba que puede utilizar es testimonio de reputación o en forma de opinión.
Bajo nuestro ordenamiento probatorio, la utilización de prueba de actos específicos para demostrar carácter está limitada a inquirir en el contrainterrogatorio de un testigo que declara sobre el carácter de una persona sobre actos específicos pertinen-tes para impugnar ese testimonio. Nótese que la defensa no puede traer prueba extrínseca sobre los actos específicos en el directo y hay que limitarse a inquirir sobre éstos en el contrainterrogatorio. Pueblo v. Fradera Olmo, 122 D.P.R. 67 (1988); E.L. Chiesa, Jurisprudencia en la zona criminal, 58 Rev. Jur. U.P.R. 19, 22 (1989).
La otra ocasión en que puede presentarse prueba sobre actos específicos es en aquellas situaciones enumeradas en la Regla 20(B) de Evidencia, 32 L.ER.A. Ap. IV (probar motivo, oportuni-dad, intención, preparación, plan, conocimiento, identidad o au-sencia de error o accidente). Su propósito es “excluir la evidencia presentada sólo con miras a demostrar disposición criminal de un acusado”. Chiesa, Evidencia de carácter y de conducta específica bajo las Reglas de Evidencia de 1979, supra, pág. 56. Evitar ese tipo de inferencia sobre la conducta del acusado es lo que se logra con esta regla. Nótese que en estos casos la propia regla dispone que la prueba de actos específicos no puede usarse para probar el *167carácter de una persona y que actuó en conformidad con su carácter.
I — i I — I 1 — 1
Examinado brevemente el trasfondo doctrinal aplicable al caso de autos, analicemos los errores expuestos por el apelante.
En primer lugar, es preciso apuntar que la prueba de carácter excluida por el tribunal de instancia es sobre actos específicos de la víctima y que se trata de evidencia extrínseca. Los testimonios excluidos no son sobre la reputación de la víctima o en forma de opinión pericial sobre los efectos de la combinación del alcohol y la marihuana sobre el carácter de las personas. En el caso de autos es evidente que la prueba extrínseca sobre actos específicos de la víctima es inadmisible bajo la Regla 20(A)(3) y (C) de Evidencia, supra.
Tampoco es admisible bajo la Regla 20(B) de Evidencia, 32 L.ER.A. Ap. IV, ya que no se trae para ninguno de los fines permitidos por esa regla y sí para que el Jurado infiera que debido a que la víctima actuó en conformidad con su carácter, probable-mente él fue el primer agresor. Por otro lado, no puede decirse que la prueba de actos específicos se trae para probar que el apelante pensaba que él se encontraba en inminente peligro de muerte o de sufrir grave daño corporal, ya que él no tenía conocimiento de esos actos previos de la víctima.
Es preciso también evaluar la prueba excluida a la luz de las exigencias de la Regla 19 de Evidencia, 32 L.ER.A. Ap. IV Aun cuando ésta fuera pertinente, puede ser excluida debido a su escaso valor probatorio en relación con el peligro de causar perjuicio indebido y probabilidad de confusión. Pueblo v. Ortiz Pérez, 123 D.ER. 216 (1989). El hecho de que la víctima haya fumado un cigarrülo de marihuana no hace más probable o menos probable el hecho de que ésta haya sido el primer agresor. Sin embargo, el testimonio de José. Gómez Meléndez tiene un efecto muy perjudicial, ya que el Jurado puede pensar que si la víctima fumaba marihuana merecía morir o inferir que por encontrarse bajo los efectos de la droga fue el primer agresor.
*168Además, en cuanto al testimonio de Carlos Torres González sobre la discusión que tuvo la víctima con un hombre que le echó el brazo por la espalda a su esposa, es evidente que se trata de un hecho remoto, impertinente y de escaso valor probatorio..
Finalmente, el testimonio de William Rivas Malavé sobre las ocasiones en que la víctima había pretendido comprar balas para su revólver y que siempre andaba armado es de escaso valor probatorio para determinar quién fue el primer agresor y puede causar gran confusión y un enorme perjuicio. De hecho, el arma de la víctima nunca fue encontrada y la defensa no pudo realmente demostrar que el día de los hechos el occiso estaba armado. Si la víctima estaba armada o no al momento de los hechos no es prueba de carácter; se trata de un hecho que el apelante nunca pudo probar. Por ende, su testimonio tampoco era admisible.
Por los fundamentos expuestos anteriormente, confirmaría-mos la sentencia recurrida. Los tres (3) testimonios no eran, admisibles y el foro de instancia resolvió conforme al derecho probatorio.
Aunque coincidimos con la mayoría del Tribunal en cuanto a que la prueba presentada mediante el testimonio de José Gómez Meléndez y Carlos Torres González, referente a que el uso de alcohol y marihuana por la víctima no era admisible, discrepamos de que lo declarado' por William Rivas Malavé no debía ser excluido.
Por último, no olvidemos que la Regla 5 de Evidencia, 32 L.PR.A. Ap. IY dispone que no se revocará sentencia o decisión alguna por motivo de exclusión de evidencia a menos que el tribunal considere que el efecto de la determinación fue un factor decisivo. F.D.I.C. v. Caribbean Mktg. Ins. Agency, 123 D.P.R. 247 (1989). Aun en el supuesto de que los testimonios hayan sido excluidos erróneamente, en las circunstancias particulares del caso de autos el error no fue un factor decisivo en la sentencia apelada. Contrario a la posición adoptada por la mayoría de nuestros compañeros, estimamos que ‘probablemente el resultado no hubiera sido distinto de haberse admitido el testimonio de Rivas Meléndez y, por lo tanto, el error no fue perjudicial.
*169La exposición narrativa revela que hubo amplia prueba testimonial y que el Jurado aquilató adecuadamente la misma al rendir su fallo. La prueba demuestra que como resultado de un incidente en un negocio de bebidas alcohólicas hubo una pelea entre uno de los parroquianos y el dueño del local, y que el apelante negligen-temente disparó su revólver hiriendo mortalmente al Sr. Carlos Miguel Cruz. A base de la prueba creída por el Jurado, el acusado fue absuelto del delito de tentativa de asesinato de la acompa-ñante de la víctima. Tomando en consideración la naturaleza del incidente entre el acusado y el occiso, el Jurado también rebajó la calificación del delito de asesinato en primer grado a homicidio.
En estas circunstancias sería un grave error de nuestra parte revocar la sentencia apelada y devolver el caso para la celebración de un nuevo juicio por unos hechos ocurridos en 1986. Lo que procede es que confirmemos la sentencia apelada.